Reasons For Allowance
Claims 2 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitation of the claims the prior arts made of record fail to suggest a  compressed domain processor comprising: a pre-arrangement-system comprising: a first priority encoder to encode odd bits associated with a first operand; a second priority encoder to encode odd bits associated with a second operand; a first right shift unit to arrange even bits associated with the first operand; a second right shift unit to arrange even bits associated with the second operand; an operation-execution-system comprising: a component to generate a result based at least in part on a first output of the first right shift unit and a second output of the second right shift unit.
Also, in combination with other limitations of the claims the prior arts made of record fail to suggest  a compressed domain processor comprising: a swap unit to determine an arrangement with respect to a first frustrum of the first operand and a second frustrum of a second operand based at least in part on the sign; an operation-execution-system comprising: a component to generate a result based at least in part on the first frustrum with the second frustrum; and a post-arrangement-system comprising: a right shift unit to generate a third frustrum based at least in part on the result output by the adder.
In combination with other limitations of the claims the prior arts made of record fail to suggest a compressed domain processor comprising: an operation-execution-system comprising: a component to generate a result based at least in part on a first frustrum of the first operand and a second frustrum of the second operand; and a post-arrangement-system comprising: a left shift unit to generate a third frustrum based at least in part on the result output by the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845